DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
¶0021 reads “a filter portion 11” which should read “a filter portion 12” to match the remainder of the specification
Appropriate correction is required.
Claim Objections
Claim(s) 1-6 is/are objected to because of the following informalities:
Claim 1, Ln. 17-18 recites “that opposite” which should read “that is opposite”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the relative position” in Ln. 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a relative position”.
Claim 1 recites the limitation “the direction” in Ln. 17.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a direction”.
Claim 2 recites the limitation “the circumference” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a circumference”.
Claim 2 recites the limitation “the circumference” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a circumference”.
Claim 4 recites the limitation “the same material” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a same material”.
Claim 4 recites the limitation “the thickness” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a thickness”.
Claim 4 recites the limitation “the thickness” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a thickness”.
Claim 5 recites the limitation “the periphery” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a periphery”.
Claim 6 recites the limitation “the periphery” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a periphery”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drews (U.S. Patenet 5515846).
Regarding claim 1, Drews discloses a retractable respiratory mask (Figs. 1-2 #1; Col. 2-3), comprising a worn portion (e.g. Fig. 1 #5), by a surrounding wall, forming or Fig. 1 #14) adapted to connect a filter member (Fig. 1 #2; Col. 2); a retractable portion (Figs. 1-2 #4), being connected between the surrounding wall and the filter portion (Figs. 1-2), able to make a deformation between an extended shape (Fig. 1) and a contracted shape (Fig. 2), such that the filter portion can optionally move away from (Fig. 1) or close to (Fig. 2) the worn portion, wherein the retractable portion comprises a first bend section (see annotated Fig. 2 below), a second bend section (see annotated Fig. 2 below) and a displacement section (#4 between first bend section and second bend section), wherein the first bend section and the second bend section are spaced apart from each other (see annotated Fig. 2 below), and the displacement section is connected between the first bend section and the second bend section; and wherein the retractable respiratory mask can change a relative position between first bend section and the second bend section by folding over the displacement section (Fig. 2 is folded from Fig. 1), the extended shape is where the first bend section and the second bend section are orderly arranged in the extending direction (Fig. 1 generally straight portion of #4), the contracted shape is presented while the first bend section and the second bend section are arranged along a direction that is opposite to the extending direction (rightward direction in annotated Fig. 2 vs. the leftward “extending direction”). It is noted that other readings of the first and second bend sections can be made in relation to other portions of bellows 4 of Drews.

    PNG
    media_image1.png
    677
    508
    media_image1.png
    Greyscale

Drews – Annotated Fig. 2 for one possible reading of the first and second bend sections

Regarding claim 2, Drews discloses a circumference of the first bend section is longer than a circumference of the second bend section, so that the retractable respiratory mask of the extended shape shows a form of being tapered from the worn portion along the extending direction (Fig. 1). Note the tapered shape of bellows 4 from 
Regarding claim 3, Drews discloses an accommodation space (e.g. Fig. 1 #6) is formed by the surrounding wall of the worn portion, wherein the displacement section of the retractable respiratory mask departs the accommodating space in the extended shape (Fig. 1), and the displacement section of the retractable respiratory mask enters the accommodation space in the contracted shape (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews (U.S. Patent 5515846) in view of Elliott et al. (U.S. Pub. 2016/0303405).
Regarding claim 5, Drews discloses the filter portion has a plane (Fig. 1 left side of #14) and a wall surface (Fig. 1 rightward edge of #14) at a periphery of the plane.
Drews fails to disclose the plane is arranged with a first one-way valve for departure of air and a second one-way valve for entry of air.
Elliott teaches an emergency aircraft mask (Figs. 2A-2B) comprising a front plane (forward circle face in Fig. 2B) arranged with a first one-way valve (#62; ¶0035) for departure of air and a second one-way valve (#60; ¶0035) for entry of air. Elliott teaches two front valves as providing the benefit of coordinating inward and outward flow from the mask during breathing in a comprising environment (¶¶0003, 0035).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Drews the plane is arranged with a first one-way valve for departure of air and a second one-way valve .
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews (U.S. Patent 5515846) in view of Park (U.S. Pub. 2007/0144513).
Regarding claim 6, Drews discloses the filter portion has a plane (Fig. 1 left side of #14) and a wall surface (Fig. 1 rightward edge of #14 along sides of #2) at a periphery of the plane.
Drews fails to disclose the plane is arranged with a first one-way valve for departure of air, while the wall surface is arranged with at least one second one-way valve for entry of air.
Park teaches an emergency oxygen mask (Fig. 4) comprising a front plane (Fig. 4 front of #10 including #12) arranged with a first one-way valve (¶0061 – check valve in discharge port 12) for departure of air, while a side wall surface is arranged with at least one second one-way valve (¶0061 – check valve in suction port 11) for entry of air. Park teaches two valves as providing the benefit of regulating inward flow to the mask during inhalation and outward flow from the mask during exhalation while wearing the mask during emergency situations (¶¶0002, 0061).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Drews the plane is arranged with a first one-way valve for departure of air, while the wall surface is arranged with at least one second one-way valve for entry of air in order to provide the benefit of regulating inward flow to the mask during inhalation and outward flow from the .
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Drews fails to disclose a thickness of the first bend section and the second bend section is smaller than a thickness of the displacement section. (It is noted that the recitation of a “same material” is understood to imply the retractable portion as being composed of a singular material rather than comparing the retractable portion to any other portion of the mask, a feature which Drew discloses (Col. 2, Ln. 54-58).)
Drews is drawn to a form of mask recognized in the art as an escape mask where is stored in the configuration of Fig. 2 and then changed to the configuration of Fig. 1 for use. Drews includes no teaching or suggestion of differential thickness between portions of bellows 4 which are bent in the configuration of Fig. 2 as opposed to an intermediate portion of bellows 4 which is straight in the configuration of Fig. 2. One having ordinary skill in the art at the time of the effective filing of the invention would not have found reason in the prior art to modify Drews to include this feature and would thus have only modified Drews in order to have arrived at the instantly claimed invention with improper hindsight reasoning.

Patel et al. (U.S. Pub. 2016/0184544) is a prior art reference which teaches thickened sections provide between adjacent bellows portions (Figs. 9A-9B). However, Patel fails to teach or suggest the requirements of claim 1 and the technical application of what is illustrated in Figs. 9A-9B of Patel would not have been obviously combined with any other prior art reference by one having ordinary skill in the art at the time of the effective filing of the invention to have arrived at the overall requirements of the instant claim without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.